         Case 1:18-cv-07219-PAE Document 104 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JULIO CANCINO, et at.,

                                      Plaintiff,                     18 Civ. 7219 (PAE)
                        -v-
                                                                        ORDER
 JANBAR, INC. et at.,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On October 13, 2020, the Court scheduled a case management conference in this case for

November 24, 2020, at 2:00 p.m. Dkt. 100. Having since been notified that the court-ordered

mediation in this case was held and an agreement was reached on all issues, the Court now

adjourns the case management conference. The parties are directed to advise the Court as to the

current status of the litigation by November 23, 2020 at 5:00 p.m.

       SO ORDERED.

                                                           PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: November 19, 2020
       New York, New York
